internal_revenue_service number release date index number -------------------------- ---------------------------------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ---------------- telephone number -------------------- refer reply to cc psi plr-135538-14 re -------------------------- -------------------- date date legend decedent date trust trust daughter daughter wife year year year year year year year year year year cpa cpa tax professional year year year year year year date ------------------------------------------------------- -------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ----------------------- ------------------------ ---------------------------------------------------- ------ ------ ------ ------ ------ ------ ------ ------ ------ ------ ------------------------- ---------------------- -------------------------------------- ------ ------ ------ ------ ------ ------ ------------------ plr-135538-14 dear ------------- this responds to your authorized representative’s letter dated date and subsequent correspondence requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to allocate generation-skipping_transfer gst tax exemptions to transfers to trusts facts the facts and representations submitted are summarized as follows on date decedent created trust and trust for the benefit of daughter and daughter respectively the terms of trust and trust collectively trusts are identical in all material respects but for the identity of the beneficiary under the provisions of the trusts a gst will likely occur however trust and trust are not considered gst trusts within the meaning of sec_2632 accordingly the automatic allocation rules contained in sec_2632 will not apply to either trust or trust in year through year decedent made transfers to each of trust and trust cpa prepared decedent’s and wife’s year united_states gift and generation-skipping_transfer_tax return form_709 cpa prepared decedent’s and wife’s year form_709 tax professional prepared decedent’s and wife’s year through year year and year form sec_709 on each of the year through year form sec_709 decedent and wife signified their consent to treat the gifts made in each year as being made one-half by each spouse pursuant to sec_2513 on the year through year form sec_709 cpa cpa and tax professional reported the transfers for gift_tax purposes treating each transfer as qualifying for the gift_tax annual exclusion under sec_2503 however cpa cpa and tax professional each failed to allocate or advise decedent and wife to allocate their gst_exemption to the gifts on the returns decedent and wife have insufficient remaining gst_exemption to exempt all of the year transfers consequently trust and trust will have an inclusion_ratio between zero and one in year through year decedent and wife each separately transferred the annual exclusion amount to each of trust and trust however decedent and wife did not file form sec_709 reporting the transfers and accordingly no gst_exemption was allocated for any of the transfers made during this period similar to the previous years in which gift_tax returns were filed decedent’s and wife’s tax advisors failed to recognize that gst_exemption should be allocated to the gifts to the trusts and failed to make such recommendation to decedent and wife decedent died on date plr-135538-14 decedent’s estate and wife request an extension of time pursuant to sec_2642 and sec_301_9100-1 and sec_301_9100-3 to allocate their gst_exemption to their respective transfers to trust and trust made in year sec_1 through and are requesting that the gst_exemption allocated to the transfers will be effective as of the date of each transfer law and analysis sec_2513 provides that a gift made by one spouse to any person other than his spouse shall be considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_2513 only applies if both spouses have signified their consent to the application of this section in the case of all such gifts made during the calendar_year by either while married to the other sec_2601 imposes a tax on every generation-skipping_transfer a generation- skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines the term applicable_rate with respect to any gst as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides that generally the inclusion_ratio with respect to any property transferred in a gst is the excess of over the applicable_fraction with respect to a gst that is not a direct_skip sec_2642 provides that in general the applicable_fraction is a fraction the numerator of which is the amount of the gst_exemption under sec_2631 allocated to the trust and the denominator of which is the value of the property transferred to the trust sec_2631 as in effect for year through year provided that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 as in effect for year through year provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that for purposes of sec_2631 the gst_exemption amount for any calendar_year is equal to the basic exclusion amount under sec_2010 for such calendar_year plr-135538-14 sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 is effective for transfers subject_to chapter or made after date see p l sec_561 sec_2632 as amended provides that if any individual makes an indirect_skip during such individual’s lifetime any unused portion of such individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such portion the entire unused portion shall be allocated to the property transferred sec_2632 provides that for purposes of sec_2632 the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter to a gst_trust sec_2632 provides in part that the term gst_trust means a_trust that could have a gst with respect to the transferor unless the trust instrument provides that more than percent of the trust corpus must be distributed to or may be withdrawn by one or more individuals who are non-skip persons before the date that the individual attains age for purposes of this subparagraph the value of transferred property shall not be considered to be includible in the gross_estate of a non-skip_person or subject_to a right of withdrawal by reason of such person holding a right to withdraw so much of such property as does not exceed the amount referred to in sec_2503 with respect to any transferor and it shall be assumed that powers of appointment held by non-skip persons will not be exercised sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting plr-135538-14 comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except in subtitles e g h and i sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an election described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election plr-135538-14 based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore decedent’s estate and wife are granted an extension of time of days from the date of this letter to allocate their respective available gst_exemption to the transfers made to trust and trust in year sec_1 through the allocations will be effective as of the date of each transfer and will be based on the full value of the assets transferred to trust and trust on the date of each transfer the allocations should be made on supplemental and original form sec_709 for each year in which a transfer was made and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each supplemental or original form_709 a copy of this letter is enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely melissa c liquerman chief branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
